DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Apr 21 has been entered.

Response to Arguments
Applicants’ arguments were considered, but were unpersuasive.
Applicants allege that generating a semantic object distinguishes the claims and Rehal because the intention is to avoid data replication.  Remarks at 8-9.
(1) A copy of a thing can represent that thing.
For example, Microsoft Office’s Object Linking and Embedding (OLE) technology permits documents to be represented in another document by linking (by generating a reference) or by embedding (by generating a value).  The former 
(2) The name of the game is the claim.
In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998)

If applicants want to an interpretation of objects-as-references or avoiding replication, that requirement must be required by the claim.

Applicants dispute the finding that the claims involve non-functional descriptive material, citing the paragraph in In re Lowry with respect to a medium programmed with attribute data objects that perform functions.  Remarks at 9-10.
There are a few additional points that applicants should be made aware of.  

Firstly, the argument appears to flow from applicants’ characteristic of a “semantic data object” itself as a reference.

Secondly, the term “object” in the traditional database art is a container for data (such as character data or binary data).  By contrast, the term “object” was adopted by computer language theorists as a kind of data structure that “encapsulates” (contains) the “methods” (computer programming functions) that operate on the data structure.

Thirdly, Lowry expressly distinguishes data objects from the programming language objects.  See Lowry at 1583 (stating “Nor are the data structures analogous to printed Lowry's ADOs do not represent merely underlying data in a database.  ADOs[Attribute Data Objects] contain both information used by application programs and information regarding their physical interrelationships within a memory.  Lowry's claims dictate how application programs manage information.  Thus, Lowry's claims define functional characteristics of the memory.”) (emphasis added).  Thus, the “functional” aspects of an ADO discussed in Lowry do not just flow from the existence as a data structure, but rather, from the encapsulation of the function code and the access to the substrate.

Finally, the examiner notes that since his last opportunity to address the specific question, the USPTO has created a new version of the MPEP.  MPEP 2111.05 contains updated material with respect to determining whether descriptive material is functional or not.  That test is (1) Is the limitation directed to the content of information (2) if so, is there a relationship to the substrate.   This is essentially the same explanation as previously provided on the record, but more succinct.

Turning to the instant claims, the claims do not require the reference-style access via semantic objects, the prosecution history suggests that the “object” of “semantic object” refers to database objects rather than programmatic objects1, and the facts in Lowry are closer to programmatic objects than database objects.  This does not mean the phrase has no weight whatsoever – a database object is still a data structure, and data structures 

Claim Objections
Claims 1, 8, 15 are objected to for improper antecedence:  
The amendments filed on 25 Mar 21 introduce the limitation “receiving, in a query designer interface…”  Additionally, the independent claims previously stated “providing in response to the request and for use in a query designer interface…”  Further limitations refer to “the query designer interface.”

Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Rehal (US 2018/0095952 A1) hereinafter Rehal, evidenced by:
LanguageManual Indexing (https://cwiki.apache.org/confluence/display/Hive/LanguageManual+Indexing) hereinafter HiveIndexing;
File Formats and Compression;
(https://cwiki.apache.org/confluence/display/Hive/FileFormats) hereinafter FileFormats;
And date of Apache Hive versions evidenced by Downloads (https://hive.apache.org/downloads.html) hereinafter HiveDownloads
With respect to claim 1, Rehal discloses 
A computer-implemented method, comprising: 
acquiring, from a plurality of data sources, data definitions defining data structures ([0064] use of hive metastore), the data definitions including information for fields, semantics, and data relationships ([0064] Hive metastore provides for tables, columns, and a description); 
generating semantic objects representing data objects in the data definitions ([0058] a replica of document objects stored in a data lake.)
defining, using the data definitions, metadata ([0113] shows collecting metadata from sources.); 
storing the metadata and the semantic objects in a semantic object repository ([0127] metadata repository may be in data lake; [0058] objects corresponding to data from data source stored in data lake); 

providing, in response to the request and for use in a query designer interface, one or more semantic objects for selection ([0418] query builder tool allows user to build queries from scratch via GUI.  The GUI permits selection of columns from tables, and thus suggests presenting the tables.  [0423] explains how two tables were previously selected by the user, thereby disclosing that table presentation and selection via the GUI).
receiving, from the query designer interface, a selection of one or more semantic objects ([0423], selecting the tables);
providing, for use in the query designer interface and in response to the selection of one or more semantic objects, at least a portion of the metadata for the selected semantic objects (at least Fig. 23A shows a relationship selection in the query builder tool.  [0423] The display of the two tables show displaying the objects, and clicking on one of the relationships requires indirect selection of the two objects by selecting the particular relationship between the objects, so this information must have been provided);
receiving, in the query designer interface, the query based on the selected semantic objects and provided metadata;
storing the query in a query repository (Fig. 24 shows query is stored.  Implicitly, whatever repository that stores the query is the query repository); and 
providing a runtime object for executing the query (implicit via Fig. 24 elements 2434, 2436, since query was tested and scheduled for execution).  

Beauregard claim, with claim text similar to that of claim 1, and is mapped accordingly.  Additionally, Rehal discloses the non-transitory computer-readable medium (Fig. 26 element 2606)

Claim 15 is a system claim, with claim text similar to that of claim 1, and is mapped accordingly.  Additionally, Rehal discloses a system (Fig. 26, generally) comprising one or more computers (Fig. 26 element 2600); and one or more memory devices interoperably coupled with the one or more computers  and having tangible, non-transitory, machine-readable media (Fig. 26 element 2606 is both a memory device and stores instructions) storing one or more instructions…

With respect to claims 3, 10, 17, Rehal discloses the metadata is provided in a visual, hierarchal format (Fig. 17 shows metadata in hierarchy.  [0351] indicates that this is a UI, so is visual.).  

With respect to claims 4, 11, 18, Rehal discloses storing the metadata and the semantic objects in a semantic object repository includes storing indexes for the data definitions (implicit.  HiveIndexing shows (1) indexing was part of HIVE; (2) indexing was removed for version 3.0.  HiveDownloads shows that version 3.0 was released on 21 May 18, and Rehal was filed on 14 Sept 17, thus indexing was supported for HIVE at the time of Rehal’s filing).  

With respect to claims 5, 12, 19, Rehal discloses the semantic object repository is stored in a remote server or on premises (Fig. 1 shows data lake.  [0058] states that it can be stored in a distributed file system, so can be stored as either onsite or offsite).


executing the query against the semantic object repository and providing query results (implicit to scheduling step in Fig. 2436).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehal as applied to claims 1, 8, 15, in view of How to use JSON with a Database (https://web.archive.org/web/20161205154220/https://www.quackit.com/json/tutorial/json_with_database.cfm) hereinafter JSONDatabase
With respect to claim 2, 9, 16, Rehal teaches a variety of file formats being supported by the data lake including custom formats (See HiveFormats, Custom InputFormat and OutputFormat).

Rehal does not directly teach the data definitions are stored in JAVASCRIPT OBJECT NOTATION (JSON) or extensible markup language (XML) format.  

JSONDatabase teaches that it was known to store database entries with JSON itself (JSON Database, “Some database management systems store data as JSON documents”)



Rehal and JSON databases are directed to databases.  It would have been obvious to those skilled in the art at the time of filing to combine the teachings of the references to employ the advantages of JSON (e.g. compactness (which makes for faster parsing), readability by humans, more flexibility in structure).

Claims 6, 13, 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehal as applied to claims 1, 8, 15, in view of Baird et al. (US 2017/0169092 A1) hereinafter Baird
Alternatively, it is rejected under the same, and further in view of Official Notice
With respect to claims 6, 13, 18, Rehal does not teaches acquiring the data definitions defining the data structures includes performing an automated discovery of the semantics in the data definitions 
and characterizing the data definitions based on patterns in previously-acquired data definitions.

However, the steps were known in the art.  For example, Baird teaches
performing an automated discovery of the semantics in the data definitions (Abstract, use of interactions in collaboration of multi-dimensional data model, and model objects are validated via semantic rules.; Fig. 1B elements 124, 136 shows model is of Metastore.  Thus, the creation and validation of model objects requires semantic discovery) and 
patterns in previously-acquired data definitions ([0057] model may be built via machine learning algorithms).

Rehal and Baird are directed to systems relying on Apache Hive metastore,  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to validate new objects in the metastore model.

Because (1) supervised learning is a known class of machine learning models (2) because it is well-known to use historical data to generate training data, and (3) because classification is a conventional use of machine learning, Baird’s recitation of generic machine learning discloses the limitations to those skilled in the art.  To the extent that applicants wish to dispute this and require specific findings of fact to traverse, Official Notice is taken for both facts.

Rehal, Baird, and the noted fact require learning (for Rehal, [0316]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide well-fitted models to the particular data definitions.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The discussion in 23 Sept 20 Remarks at 9 mentions “data objects” and not “database objects,” so this interpretation is not foreclosed by argument to avoid rejection under 112; if applicants want to capture that ASOs are object-oriented programming objects, they should provide written description support for that aspect with said argument and amendment.